PER CURIAM
Assuming, without deciding, that the plaintiffs in this case had standing to contest a sale of surplus property by Columbia County — and we find plaintiffs standing to be doubtful — the trial judge erred in cancelling the deed given by the county in this case. The sole issue was whether the county acted unreasonably. See ORS 275.200; Johnson v. Craddock et al, 228 Or 308, 365 P2d 89 (1961). The undisputed evidence in this case concerning the previous offers to purchase this property establishes that the county did not act unreasonably.
Reversed.